Citation Nr: 0529031	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  94-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In the August 1993 rating decision, the RO found no new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder.  In a September 1998 
decision on appeal, the Board similarly found no new and 
material evidence to reopen the claim.  The veteran appealed 
that decision to the U.S. Court of Veterans Appeals (now 
known as the U.S. Court of Appeals for Veterans Claims) 
(Court).  In a February 1999 Order, the Court vacated the 
Board decision and remanded the case for additional 
consideration.  

The Board again found no new and material evidence to reopen 
the claim in a November 1999 decision.  The veteran appealed 
that decision to the Court, which vacated and remanded the 
Board decision in a February 2001 Order.  The Board then 
remanded the appeal in August 2001 for additional 
development.  

In a November 2002 decision, the Board found new and material 
evidence and reopened the claim for service connection for an 
acquired psychiatric disorder.  However, it deferred action 
on the merits of the appeal pending additional development.  
It also remanded the case in October 2003 for additional 
development.  

The Board requested an independent medical expert opinion in 
April 2005 pursuant to the authority granted at 38 U.S.C.A. § 
7109 (West 2002).  It provided the veteran and his 
representative with a copy of the May 2005 report.  The July 
2005 response from the veteran's representative has been 
associated with the claims folder.  The case is again ready 
for appellate review.      

The veteran testified before the undersigned at a Board 
hearing in Washington, DC in May 1998.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of an acquired psychiatric 
disorder in service or for many years thereafter, and there 
is no competent evidence of a nexus between the veteran's 
current psychiatric disorder and his period of active 
service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from November 1974 to July 
1977.  Service personnel records show that he was admitted to 
a halfway house for alcohol rehabilitation in May 1977.  He 
subsequently went Absent Without Leave (AWOL) due to a 
marital situation but was ultimately returned to the halfway 
house.  It was finally determined that rehabilitation had 
failed and the veteran was discharged from service.  Records 
associated with the veteran's AWOL incident and subsequent 
discharge reflect no finding of psychosis or any psychiatric 
abnormality.  

The veteran's November 1974 enlistment examination reflects 
no abnormal psychiatric finding.  Service medical records 
dated in May 1977 show a diagnosis of chronic alcoholism, 
personality disorder, and marital discord.  The plan was to 
send him to a halfway house for observation and assessment.  
Actual records from the veteran's alcohol rehabilitation are 
not available.  Progress notes dated in June 1977 show a 
diagnosis of chronic alcoholism and situational reaction.  
The Report of Mental Status Evaluation and Report of Medical 
Examination both dated in June 1977 are unremarkable for 
psychiatric abnormality.  In the associated Report of Medical 
History, the veteran denied depression or excessive worry and 
nervous trouble of any sort.    

The veteran was hospitalized at VA in January 1989 VA.  
Associated records do not reveal any relevant history related 
to active service.  At that time, the veteran's diagnosis 
included episodic alcohol dependence and polysubstance 
dependence, as well as an Axis II diagnosis of multiple 
personality disorder.  

Thereafter, the veteran was hospitalized in March 1989 at 
Roanoke Valley Psychiatric Center.  There are no references 
to any prior psychiatric history.  The diagnosis was 
psychotic episode.  Records of subsequent treatment at Seneca 
Mental Health Council beginning in April 1989 are negative 
for any reference to psychiatric problems in service.  The 
diagnosis was delusional disorder and alcohol abuse.

The report of the July 1990 VA psychiatric examination shows 
no description of psychiatric symptoms in service.  The 
examiner indicated that the veteran's diagnosis of paranoid 
disorder appeared to be mostly due to his chronic alcoholism.  

A VA medical record dated in October 1990 indicates that the 
veteran reported having symptoms, including depression, 
suicidal ideation, insomnia, hallucinations, and delusions 
since 1977.  He related that at age 18, when he was in 
service, he began to drink alcohol to "get rid of the voices 
and bad thoughts."  The diagnosis included paranoid-type 
schizophrenia, as well as an Axis II diagnosis of paranoid 
personality disorder.  

During the April 1992 VA psychiatric examination, the veteran 
related that his psychiatric problems began in 1989.  The 
diagnosis was paranoid schizophrenia.

Records from Seneca Mental Health Council dated in September 
1992 show the veteran's report that his depression began five 
years ago.  The diagnosis was schizoaffective disorder.  

A May 1994 VA outpatient record reflects the veteran's report 
of a 20-year history of depression.  The diagnosis was 
schizoaffective disorder. 

Records from the Social Security Administration indicate that 
the veteran was determined to be disabled for purposes of 
disability benefits from April 1989 due to schizoaffective 
disorder and alcohol dependence.  Documents associated with 
his disability claim include his report that his disability 
began in October 1988.  A diagnostic evaluation dated in 
September 1992 also reflects the veteran's report that his 
depression began about five years ago.  

The report of the November 2001 VA psychiatric examination 
includes the veteran's report that he saw a psychiatrist in 
service and that he had been admitted to Womack Army 
Hospital.  The diagnosis was chronic paranoid schizophrenia 
and alcohol dependence in remission.  The examiner commented 
at that veteran claimed that his psychiatric problems, 
including paranoia, first happened in service, but he noted 
that the veteran was discharged from service with a diagnosis 
of alcohol dependence and personality disorder.  The examiner 
stated that he was not able to assess whether the veteran's 
psychiatric problems or psychotic breakdown happened first in 
service, but noted that the veteran's alcoholism started in 
service.

The Board secured an independent medical expert opinion in 
May 2005 from a Board-certified forensic psychiatrist.  That 
opinion included a complete review of the claims folder and 
discussion of the relevant evidence of record.  The 
psychiatrist determined that the veteran was currently 
diagnosed as having alcohol dependence and personality 
disorder not otherwise specified (NOS).  He noted that a 
diagnosis of a current psychotic disorder, such as 
schizoaffective disorder or schizophrenia, is not clearly 
established but could not be ruled out entirely.  With the 
available evidence, the psychiatrist would diagnose the 
veteran as having psychosis NOS.  However, he specified that 
the onset of psychotic symptoms did not begin until at least 
ten years after the veteran left active duty, about 1989.  In 
addition, he stated that the veteran did not manifest major 
depression, schizoaffective disorder, schizophrenia, or 
psychosis NOS before or during his active service.  Based on 
the available evidence, the psychiatrist opined hat the 
veteran entered service with a personality disorder, below 
normal intellectual capacity, and alcohol dependence.  These 
problems continued throughout service and resulted in his 
discharge.  About 12 years after his discharge, the veteran 
sought treatment for psychotic symptoms.  There was no 
evidence that the veteran ever reported such symptoms or that 
such symptoms were observed or suspected by superior officers 
and evaluators who saw him at that time.  The psychiatrist 
added that there was no evidence of any traumatic experiences 
occurring during service that might have triggered such 
psychotic symptoms.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service-connected disability compensation is precluded for 
primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Based on the evidence discussed above, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  First, there is no evidence of an acquired 
psychiatric disorder in service or for many years thereafter.  
Service medical records reflect no diagnosis of a chronic 
psychiatric disorder.  The only in-service diagnosis of a 
chronic disorder is chronic alcoholism, for which 
compensation is precluded.  Allen, 237 F.3d at 1376.  The 
Board observes that the November 2001 VA psychiatric examiner 
found a diagnosis including personality disorder at the time 
of the veteran's separation.  However, a personality disorder 
is not a disability for purposes of VA compensation.  
38 C.F.R. § 3.303(c).     

The veteran essentially argues that his treatment for 
alcoholism in service treated only a manifestation of an 
underlying psychiatric disorder and that he did not seek 
treatment for many years after service because he did not 
realize he needed help.  He asserts that his current 
disability is the same as the underlying disorder he alleges 
existed during service.  However, the veteran, as a lay 
person not trained in medicine or psychiatry, is not 
competent to offer an opinion as to whether he in fact had a 
psychiatric disorder in service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Moreover, review of the 
claims folder discloses no support for this argument.  In 
fact, the May 2005 independent medical expert opinion 
specifically refutes the contention, finding no evidence of 
psychosis until 1989.  There is no contrary competent opinion 
of record.  Therefore, service connection may not be awarded 
on the basis of chronicity in service or post-service 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.
 
In addition, the Board finds no evidence of psychosis to a 
compensable degree within one year from the veteran's 
separation from service, such that the presumption of in-
service incurrence does not apply.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Again, 
the May 2005 independent medical expert opinion specifically 
finds no evidence of psychosis until 1989, more than 10 years 
after the veteran's discharge.  This finding is consistent 
with the private and VA medical evidence of record.       

Finally, the Board finds no competent evidence of a nexus 
between the veteran's current psychiatric diagnoses and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The November 
2001 VA psychiatric examiner was unable to determine whether 
there was a relationship between the current diagnoses and 
service.  However, the May 2005 independent medical expert 
opinion specifically found no evidence to link the post-
service psychotic symptoms to service.  Again, there is no 
contrary competent medical opinion.  The veteran's lay 
opinion as to the etiology of his disorder is not competent 
medical evidence required to establish service connection.  
Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.          

The Board acknowledges that the October 1990 VA medical 
record that documents the veteran's report of psychiatric 
symptoms since he was in service.  However, it is clear that 
the record merely reflects history as reported by the 
veteran.  The entry does not suggest any endorsement of that 
history as indicative of the etiology of his psychiatric 
disorder.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In his July 2004 submission, the veteran's representative 
argues that VA has failed to properly apply the presumption 
of soundness as required by 38 U.S.C.A. § 1111 and Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The statute 
provides that, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Under this provision, if a defect is not noted at 
entrance, in order to overcome the presumption of soundness, 
there must be clear and unmistakable evidence that the 
disorder existed prior to service and clear and unmistakable 
evidence that the disorder was not aggravated during service.  
Wagner, 370 F.3d at 1096.  See VAOPGCPREC 3-2003.  As the 
Board has not made, or attempted to make, any finding that an 
acquired psychiatric disorder existed prior to service, the 
Board finds no relevance or merit in this argument.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  There is no 
competent evidence of a psychiatric disorder in service or 
for many years thereafter, and no competent evidence of a 
nexus between the veteran's current psychiatric diagnoses and 
his period of active service.  Therefore, the appeal is 
denied.     

Procedural Matters

The veteran's representative has argued that the RO's 
issuance of a supplemental statement of the case in July 
2004, its initial determination on the issue of service 
connection for an acquired psychiatric disorder on the 
merits, was improper, citing 38 C.F.R. § 19.31(a).   In 
pertinent part, the regulation states that a supplemental 
statement of the case will not be used to announce decisions 
by the RO on issues not previously addressed in the statement 
of the case. Id.  His representative also argues that the 
July 2004 supplemental statement of the case fails to comply 
with notice requirements at 38 C.F.R. § 3.103(b)(1) (right to 
a hearing on any issue involved in the claim, right to 
representation, and the right, as well as the necessary 
procedures and time limits, to initiate an appeal of the 
decision).  Finally, the veteran's representative alleges 
that, because the issuance of the supplemental statement of 
the case was improper, the Board does not have subject matter 
jurisdiction over the appeal, such that any action by the 
Board, including securing the May 2005 independent medical 
expert opinion, is also improper until the RO has provided a 
proper rating decision with notice to the veteran and his 
representative of his appellate rights.  See 38 U.S.C.A. § 
7104 (jurisdiction of the Board).    

These arguments are all predicated on the unstated assumption 
that a determination as to whether there is new and material 
evidence to reopen a claim and a determination as to whether 
service connection should be granted on the merits when a 
previously denied claim is reopened are completely separate 
matters for jurisdictional purposes.  If they are separate 
matters, the veteran is correct and a supplemental statement 
of the case may not be utilized to issue a decision in the 
first instance.  However, if they are not separate matters, a 
supplemental statement of the case is the appropriate vehicle 
for the RO to use.  The Court has already addressed this 
matter.  "[T]he question whether a claimant has submitted 
new and material evidence to reopen a claim and the question 
whether, upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single "matter" for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a)."  Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  
Therefore, when the Board found new and material evidence and 
reopened the claim in its November 2002 decision, the matter 
of service connection for an acquired psychiatric disorder on 
the merits remained within its jurisdictional purview on 
appeal.  Accordingly, the RO's use of a supplemental 
statement of the case was proper.  Therefore, the veteran's 
arguments, which are all predicated on the alleged 
impropriety of the July 2004 supplemental statement of the 
case, are without merit.       

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in October 2001, as well as information provided in the 
November 2002 Board decision and the July 2004 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the July 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its original decision 
underlying this appeal in August 1993, years before the 
November 2000 enactment of the VCAA, such that providing 
notice of VCAA requirements prior to the initial 
determination was impossible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (an error or defect in a Board decision 
that does not affect the merits of the issue or substantive 
rights of the appellant will be considered harmless).

The Board also observes that the RO has never specifically 
asked the veteran to provide any evidence in his possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  However, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The RO has specifically identified 
certain evidence that it would secure and also asked the 
veteran to provide or identify any other private, VA, or 
military medical treatment, as well as any other information 
or evidence he wanted the RO to secure.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Concerning notice, the veteran's representative has argued 
that VA failed to provide 38 U.S.C.A. § 5103(a) notice to the 
veteran concerning the issue of service connection for an 
acquired psychiatric disorder on the merits, prior to the 
initial determination on that specific facet of the appeal by 
the RO in July 2004.  He asserts that failure to provide such 
notice has the "natural effect" of producing prejudice to 
the veteran, such that the burden shifts to VA to demonstrate 
no prejudice to the veteran.  The representative cites 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) in support of 
this contention.  

However, a reading of Mayfield finds no support for the 
argument.  In fact, the Court specifically states that 
"[W]ith regard to timing of the [VCAA] notice, the Court 
notes that this, too, is the type of error that does not have 
the natural effect of producing prejudice and that, 
therefore, prejudice must be pled as to it." Id. at 123 
(emphasis added).  Therefore, in this case, as the veteran 
and his representative have not pled prejudice, the Board is 
not obligated to address the matter further.  See id. at 121 
(concluding that in the context of 38 U.S.C.A. § 5103(a) 
notice, an appellant must generally identify how the notice 
was defective and how the lack of notice affected the 
essential fairness of the adjudication).  

However, the Board does emphasize that the October 2001 VCAA 
letter to the veteran, which was issued prior to the July 
2004 supplemental statement of the case at issue, includes an 
explanation of the evidence required to establish service 
connection, such that the veteran cannot reasonably claim 
that such notice was not provided.  In addition, it is plain 
that the veteran and his representative were aware of the 
evidence needed to substantiate the claim on the merits and 
of the respective responsibilities of the parties concerning 
securing such evidence.  For example, the July 2004 argument 
from the veteran's representative specifically alleges that 
VA had not complied with the duty to assist because it had 
not obtained a medical opinion in the case.  The Board 
subsequently secured such an opinion.  Defective notice 
cannot be prejudicial if the purpose behind the notice has 
been satisfied, that is, providing the veteran with a 
meaningful opportunity to participate effectively in the 
claims process. Id. at 128.  In this case, there is 
absolutely no evidence or showing that the veteran's 
participation in the claims process was so frustrated by 
untimely VCAA notice so as to affect the essential fairness 
of the adjudication. Id. at 129.       

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records as identified and 
authorized by the veteran, records from the Social Security 
Administration, and relevant medical examinations and 
opinions.  The veteran has also provided evidence in support 
of his claim.  In addition, as noted above, the Board has 
secured an independent medical expert opinion.  The Board 
acknowledges that, pursuant to the October 2003 remand, the 
RO attempted to secure additional records from Womack Army 
Hospital but received negative responses, from both that 
facility and the National Personnel Records Center.  
38 U.S.C.A. § 5103A(b)(3).  

The Board is also satisfied as to compliance with its 
instructions from the August 2001 and October 2003 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).     
ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


